Case 1:17-cr-00582-JMS-WRP Document 939 Filed 11/18/19 Page 1 of 9             PageID #:
                                 11174



 WILLIAM P. BARR
 Attorney General
 ROBERT S. BREWER, JR.
 United States Attorney
 MICHAEL G. WHEAT, CBN 118598
 JOSEPH J.M. ORABONA, CBN 223317
 JANAKI S. GANDHI, CBN 272246
 COLIN M. MCDONALD, CBN 286561
 Special Attorneys to the Attorney General
 United States Attorney’s Office
 880 Front Street, Room 6293
 San Diego, CA 92101
 619-546-8437/7951/8817/9144
 michael.wheat@usdoj.gov
 Attorneys for the United States

                    UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII

                                             CR. NO. 17-00582-JMS-WRP
  UNITED STATES OF AMERICA,
                                             UNITED STATES’ SENTENCING
                          Plaintiff,         BRIEF REGARDING GUIDELINES
              v.                             AND RESTITUTION

  KATHERINE P. KEALOHA (1),                  Date: December 16, 2019
  LOUIS M. KEALOHA (2),                      Time: 1:30 p.m.
  DEREK WAYNE HAHN (3),                      Judge: Hon. J. Michael Seabright
  MINH-HUNG NGUYEN (4),

                         Defendants.


             UNITED STATES’ SENTENCING BRIEF REGARDING
                     GUIDELINES AND RESTITUTION

       On October 31, 2019, the Court directed the parties to file simultaneous

 briefing addressing the guideline section and restitution applicable to all defendants.

 The following is the United States’ position on these matters.
Case 1:17-cr-00582-JMS-WRP Document 939 Filed 11/18/19 Page 2 of 9              PageID #:
                                 11175



 I.    DEFENDANTS KATHERINE AND LOUIS KEALOHA

       A.     The Offenses of Conviction and Sentencing Stipulations

       The jury convicted K. Kealoha and L. Kealoha of conspiracy to obstruct

 justice under 18 U.S.C. §§ 371 and 1519, and multiple obstruction counts under 18

 U.S.C. § 1512(c)(2). See ECF Nos. 835, 836, 838, 839 (verdict forms). Following

 their convictions, K. Kealoha and L. Kealoha entered into sentencing agreements

 with the United States. See ECF Nos. 927, 928. Those agreements contained, among

 other provisions, factual stipulations, stipulations to the offense conduct and relevant

 conduct, and stipulations to the applicable guidelines.

       Specifically, as to the facts, the agreements state that the “parties agree and

 stipulate that the facts presented in Defendant’s Presentence Report in this case . . .

 are true and accurate and should be considered at sentencing as ‘relevant conduct’

 under USSG § 1B1.3 and as the nature and circumstances of the offense under 18

 U.S.C. § 3553(a)(1).” ECF Nos. 927 at 2, 928 at 2. And the facts contained in the

 defendants’ Presentence Reports specifically establish that K. Kealoha and L.

 Kealoha deprived Gerard Puana of his right to be free from unreasonable seizures,

 in violation of 18 U.S.C. § 242. For example, among many other factual admissions,

 K. Kealoha and L. Kealoha admitted the truth of the following facts:




                                            2
Case 1:17-cr-00582-JMS-WRP Document 939 Filed 11/18/19 Page 3 of 9           PageID #:
                                 11176



    • On June 22, 2013, the day after the Kealohas’ mailbox went missing, “K.

       Kealoha called 911 and falsely reported that the Kealohas’ mailbox was

       stolen.” ECF No. 918 at para. 47 (emphasis added); ECF No. 888 at para. 45.

    • On June 24, 2013, three days after the Kealohas’ mailbox went missing, “L.

       Kealoha falsely identified G. Puana as the individual depicted in the

       surveillance video allegedly stealing the Kealohas’ mailbox.” EFC No. 918 at

       para. 51 (emphasis added); ECF No. 888 at para. 51.

    • On June 29, 2013, “K. Kealoha falsely identified G. Puana as the individual

       depicted in the surveillance video allegedly stealing the Kealohas’ mailbox.”

       ECF No. 918 at para. 54 (emphasis added); ECF No. 888 at para. 52. “HPD

       officers arrested G. Puana, who was still under continuance surveillance,

       approximately 10 minutes after K. Kealoha’s identification.” Id.

       In other words, as part of the parties’ sentencing agreements, K. Kealoha and

 L. Kealoha specifically admitted what was clear at trial: that they willfully framed

 Puana for the mailbox theft, illegally causing his arrest and prosecution. These acts

 constitute unmistakable violations of 18 U.S.C. § 242, which criminalizes the willful

 deprivation of civil rights under color of law. See ECF No. 824 at 24-26 (Jury

 Instructions with elements of Deprivation of Civil Rights).

       Consistent with these factual admissions, K. Kealoha and L. Kealoha

 stipulated that the civil rights guideline (§ 2H1.1) applies to their conduct.

                                          3
Case 1:17-cr-00582-JMS-WRP Document 939 Filed 11/18/19 Page 4 of 9               PageID #:
                                 11177



 Specifically, K. Kealoha and L. Kealoha agreed that the base offense level for their

 crimes totals 19 under “2X1.1/2H1.1/2J1.2.” See ECF Nos. 927 at 4, 928 at 4.1

       B.     The Applicable Guidelines Section – § 2H1.1

       Ordinarily, a court pronouncing sentence under the guidelines applies the

 “offense guideline section . . . applicable to the offense of conviction.” USSG

 § 1B1.2(a). In this case, referring to the statutory index in the guidelines, the offenses

 of conviction point to the obstruction of justice guideline, USSG § 2J1.2.

       However, K. Kealoha and L. Kealoha’s sentencing agreements place them

 squarely within the exception to the general rule—that is, “in the case of a plea

 agreement [] containing a stipulation that specifically establishes a more serious

 offense than the offense of conviction,” the Court should apply the offense guideline

 section for the more serious offense. USSG § 1B1.2(a); see United States v. Lawton,

 193 F.3d 1087, 1093 (9th Cir. 1999) (“If more serious conduct is specifically

 established by stipulations in a plea, then § 1B1.2(a) does require the district court



 1
        USSG § 2X1.1 applies to conspiracy convictions and cross-references “the
 guideline for the substantive offense, plus any adjustments from such guideline.”
 The applicable substantive offense guideline, as stipulated by the parties, is USSG
 § 2H1.1, which applies to offense conduct relating to deprivation of civil rights under
 18 U.S.C. § 242. That guideline, in turn, directs that the applicable base offense level
 is the greatest of one of four options. See USSG § 2H1.1(a). In this case, the parties
 stipulate that USSG § 2H1.1(a)(1) is applicable, which states that the base offense
 level is “the offense level from the offense guideline applicable to any underlying
 offense.” The parties stipulate that the applicable guideline for the underlying
 offense is USSG § 2J1.2, which applies to 18 U.S.C. § 1519.
                                             4
Case 1:17-cr-00582-JMS-WRP Document 939 Filed 11/18/19 Page 5 of 9            PageID #:
                                 11178



 to consider that conduct in selecting a guideline.”), superseded by statute on other

 grounds. The rationale behind this rule is a “practical one”: “In a case in which the

 elements of an offense more serious than the offense of conviction are established

 by a plea agreement, it may unduly complicate the sentencing process if the

 applicable guideline does not reflect the seriousness of the defendant’s actual

 conduct.” USSG § 1B1.2, cmt. n.1.

       That is precisely the scenario here: the seriousness of the Kealohas’ admitted

 conduct is underrepresented by the obstruction guideline, which omits entirely the

 “color of law” specific offense characteristic contemplated by the civil rights

 guideline. Based on the factual admissions and guideline stipulations, § 2H1.1 is the

 appropriate offense guideline section for K. Kealoha and L. Kealoha. See, e.g.,

 United States v. Saldana, 12 F.3d 160, 162 (9th Cir. 1993) (“In United States v. Bos,

 917 F.2d 1178 (9th Cir. 1990), we affirmed a sentence imposed under § 1B1.2(a)

 which directs the district court to determine the offense guideline section based on

 the more serious offense rather than the offense of conviction if the stipulated facts

 in the plea agreement establish the commission of a more serious offense.”).

       C.     Restitution For K. Kealoha and L. Kealoha

       The restitution amounts owed by K. Kealoha and L. Kealoha are detailed and

 agreed upon by the parties in the sentencing agreements. See ECF Nos. 927 at 7-11,

 928 at 6-11. Both defendants have stipulated that the total amount of restitution


                                           5
Case 1:17-cr-00582-JMS-WRP Document 939 Filed 11/18/19 Page 6 of 9             PageID #:
                                 11179



 owed is $289,714.96 to the victims of the offenses of conviction, namely, Gerard

 Puana and Florence Puana. See 18 U.S.C. § 3663(a)(1)(A). K. Kealoha has stipulated

 that she is jointly and severally liable with her co-defendants for the total amount of

 the restitution owed to the victims. L. Kealoha has stipulated that he is jointly and

 severally liable with his co-defendants for 25% of the total amount of the restitution.

 At sentencing, the parties will recommend that the Court enter an order of restitution

 for the Kealohas pursuant to 18 U.S.C. § 3663 and in accordance with the terms of

 their respective sentencing agreements. See United States v. Parrott, 992 F.2d 914,

 917 (9th Cir. 1993) (“Of course, the defendant and the government may negotiate a

 plea agreement wherein the defendant stipulates to the amount of restitution. We

 have consistently interpreted the [Federal Probation Act] to permit a sentencing

 court to award any amount of restitution, even an amount greater than the amount of

 losses alleged in the indictment, pursuant to a fully negotiated plea agreement.”).

 II.   DEFENDANTS HAHN AND NGUYEN

       A.     Applicable Guidelines Section – § 2J1.2

       The jury convicted Hahn and Nguyen of multiple obstruction counts under 18

 U.S.C. § 1512(c) and of conspiracy to obstruct justice under 18 U.S.C. § 1519. See

 ECF Nos. 835, 836, 838, 839. Hahn and Nguyen have not reached sentencing

 agreements with the United States. Accordingly, the obstruction of justice guideline,




                                           6
Case 1:17-cr-00582-JMS-WRP Document 939 Filed 11/18/19 Page 7 of 9             PageID #:
                                 11180



 USSG § 2J1.2, is the applicable guideline section because that is “the offense of

 conviction.” See USSG § 1B1.2.

       This is so even though the evidence at trial established far greater conduct.

 The evidence at trial established that Hahn and Nguyen conspired to deprive Puana

 of his civil rights. For example, under a Pinkerton theory, the jury found Hahn and

 Nguyen guilty of obstruction for L. Kealoha’s false trial testimony identifying

 Gerard Puana as the mailbox thief. See ECF No. 836. In other words, the jury found

 beyond a reasonable doubt that Hahn and Nguyen were in a conspiracy with L.

 Kealoha (and K. Kealoha) and that L. Kealoha’s false identification of Puana at trial

 “fell within the scope of the unlawful agreement and could reasonably have been

 foreseen to be a necessary or natural consequence of the unlawful agreement.” ECF

 No. 824 at 33 (instructions for Pinkerton liability). Nonetheless, conspiracy to

 deprive civil rights was not an object of the conspiracy selected by the jury, and thus

 does not support arriving at USSG § 2H1.1 for Hahn and Nguyen. 2

 //

 //



 2
        However, the United States will argue in its sentencing memoranda for Hahn
 and Nguyen for the equivalent of a “color of law” enhancement (as set forth in USSG
 § 2H1.1) as a Chapter 5, Part K departure or as an upward variance under 18 U.S.C.
 § 3553. See Lawton, 193 F.3d at 1094 (“Relevant conduct may be considered only
 in the imposition of guidelines enhancements and adjustments, once a guideline has
 been selected.”).
                                           7
Case 1:17-cr-00582-JMS-WRP Document 939 Filed 11/18/19 Page 8 of 9         PageID #:
                                 11181



        B.    Restitution

        The United States will not be recommending that Nguyen or Hahn owe or pay

 any restitution.

 III.   CONCLUSION

        The Court should impose the guidelines and restitution for each defendant as

 outlined above.

 Dated: November 18, 2019.             Respectfully submitted,

                                       WILLIAM P. BARR
                                       United States Attorney General
                                       ROBERT S. BREWER, JR.
                                       United States Attorney

                                       /s/ Janaki S. Gandhi
                                       MICHAEL G. WHEAT
                                       JOSEPH J.M. ORABONA
                                       JANAKI S. GANDHI
                                       COLIN M. MCDONALD
                                       Special Attorneys to the Attorney General




                                          8
Case 1:17-cr-00582-JMS-WRP Document 939 Filed 11/18/19 Page 9 of 9              PageID #:
                                 11182



                    UNITED STATES DISTRICT COURT
                                 DISTRICT OF HAWAII

                                                CR. NO. 17-00582 JMS-WRP
  UNITED STATES OF AMERICA,
                                                CERTIFICATE OF SERVICE
                          Plaintiff,
              v.

  KATHERINE P. KEALOHA (1),
  LOUIS M. KEALOHA (2),
  DEREK WAYNE HAHN (3),
  MINH-HUNG NGUYEN (4),

                         Defendant.


 IT IS HEREBY CERTIFIED that:
       I, Janaki S. Gandhi, am a citizen of the United States and am at least

 eighteen years of age. My business address is 880 Front Street, Room 6293,

 San Diego, CA 92101-8893. I am not a party to the above-entitled action. I have

 caused service of the foregoing on all parties in this case by electronically filing the

 foregoing with the Clerk of the District Court using its ECF System, which

 electronically notifies them.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on November 18, 2019.
                                                /s/ Janaki S. Gandhi
                                                JANAKI S. GANDHI
                                                Special Attorney to the Attorney General



                                            9
